The explanations of the plaintiff, disclosed in his testimony, as to his transactions with the defendant, appear, according to the record, very unsatisfactory and confusing. But the jury saw him on the witness stand, heard his testimony, and, under our law, they were the proper judges of the explanations he gave and his credibility. In that situation, I have no right to substitute my personal opinion for the conclusions reached by the jury. There was some evidence from the plaintiff, though weak and conflicting, which gave the plaintiff the right to have all issues in the case submitted to the jury.